Citation Nr: 0333471	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  99-03 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), evaluated as 10 percent disabling 
prior to February 22, 2000.

2.  Entitlement to a higher initial rating for post-traumatic 
stress disorder, evaluated as 30 percent disabling from 
February 22, 2000.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The September 1998 rating decision granted the veteran 
service connection and a 10 percent rating for post-traumatic 
stress disorder, and granted service connection and a 
noncompensable rating for residuals of bilateral epididymitis 
with secondary infertility and residual epididymal 
thickening.  The veteran appealed the ratings assigned to 
both of those disabilities.  The veteran's claim for a 
compensable rating for residuals of bilateral epididymitis 
with secondary infertility and residual epididymal thickening 
was denied by the Board in a May 2002 decision.  Accordingly, 
only the claims for higher ratings for post-traumatic stress 
disorder are currently before the Board.

By rating action in July 2003, the RO denied a claim for 
entitlement to service connection for right renal cell 
cancer.  The record does not reveal that the veteran has 
submitted a notice of disagreement with respect to this 
decision.  Accordingly the veteran's claim for entitlement to 
service connection for right renal cell cancer is not 
currently in appellate status before the Board.

The Board remanded the issues currently on appeal in June 
2003 in order that the veteran could be given all due 
process.




FINDINGS OF FACT

1.  Prior to February 22, 2000, the veteran's service-
connected post-traumatic stress disorder had been manifested 
by mild symptoms of irritability, depression and anxiety, 
resulting in no more than mild impairment of social and 
industrial adaptability.

2.  From February 22, 2000, the veteran's service-connected 
post-traumatic stress disorder has been manifested by 
symptoms of irritability, nightmares and anxiety, resulting 
in difficulty establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for post-traumatic stress disorder, prior to February 
22, 2000, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for a staged initial rating of 50 percent 
for post-traumatic stress disorder, from February 22, 2000, 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of all information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The rating actions, the statement of the case, the 
supplemental statements of the case, and a VA letter dated in 
June 2003, informed the veteran of the information and 
evidence needed to support his claims, the applicable law, 
and the development responsibilities and activities of the VA 
and the veteran.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Hence, the VA's notification requirements have 
been met, and the VA has no outstanding duty to inform.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board has obtained the 
veteran's VA medical records, and has provided the veteran 
with several VA medical examinations.  The veteran has 
submitted statements from his treating psychologist and he 
has testified before the undersigned Veterans Law Judge.  
There is no indication that there exists any evidence which 
has a bearing on the issues decided below which have not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal. 

The Board recognizes that the letter to the veteran notifying 
him of the information and evidence needed to support his 
claims, the applicable law, and the development 
responsibilities and activities of the VA and the veteran, 
was sent to the veteran less than a year ago.  This June 2003 
notice letter informed the veteran that he should submit 
additional evidence within a year, and a year has not yet 
transpired.  However, the veteran wrote to the RO in August 
2003 and specifically stated that he had no further evidence 
to submit, and that he wanted his claims sent to the Board 
immediately.  Since the veteran has waived the passage of the 
one-year window to submit additional evidence, the Board may 
now review his claims without further delay.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's post-traumatic stress disorder.  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the veteran's service-
connected post-traumatic stress disorder, except as reported 
below. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating action in September 1998, the veteran was granted 
service connection and a 10 percent rating for post-traumatic 
stress disorder.  Service connection was made effective from 
December 1997.  The veteran appealed the assignment of a 10 
percent rating.  By rating action in June 2000, the RO 
granted the veteran an increased rating of 30 percent from 
February 22, 2000.  The veteran maintains that the 10 and 30 
percent ratings do not accurately reflect the severity of his 
post-traumatic stress disorder and that he should be awarded 
higher ratings.

An October 1997 VA outpatient record indicates that the 
veteran had depression and that he had been scheduled for a 
post-traumatic stress disorder examination.

On VA examination in March 1998, the veteran reported that 
his first two marriages had failed because of himself.  He 
said that he had been aggressive towards his first two wives.  
The veteran asserted that he had no hobbies and no social 
life.  He indicated that he only felt close to his mother and 
his fiancée.  The veteran reported that he received VA 
psychotherapy on a monthly basis.  The veteran related that 
he had been a bus driver for 19 years.  He denied ever having 
been fired or having significant troubles on his job.  The 
veteran stated that he currently felt satisfied with his job.  
The veteran stated that he could not stand to be pressured by 
anyone, and that his nerves were bad.  The veteran noted that 
he did not like to be around people.  He asserted that being 
around people put him on his guard, and that he did not trust 
people anymore.  The veteran described intrusive, distressing 
recollections of Vietnam occurring about every other day.  He 
stated that he had dreams about Vietnam about once a month.  
The veteran asserted that he occasionally saw Vietnam 
panoramas that made him feel that he was actually there 
again.  The veteran described intense psychological distress, 
primarily anger, upon exposure to events that reminded him of 
Vietnam.  The veteran stated that occasionally his heart 
raced in response to those stimuli.  The veteran described 
avoiding thoughts, feelings, and stimuli that reminded him of 
Vietnam.  He reported markedly diminished interest in 
significant activities upon his return from Vietnam.  He also 
described feelings of estrangement from others.  The veteran 
reported irritability and outbursts of anger, including 
aggressive behavior towards two former wives.  He described 
difficulty concentrating and hyper-vigilance.  The veteran 
reported exaggerated startle response.  The veteran also 
reported frequent sad feelings.  The feelings of sadness were 
typically limited to about one day at a time.  The diagnoses 
were post-traumatic stress disorder and alcohol abuse in 
partial remission.  The veteran's global assessment of 
functioning (GAF) score was 61.  The examiner noted that the 
GAF of 61 was based on reduced social functioning and mild 
post-traumatic stress disorder symptomatology.   Specifically 
the veteran reported an impaired relationship with his 
daughter, no hobbies and no social life.  The examiner noted 
that the veteran's occupational functioning appeared to be 
intact.

Personnel records from the veteran's employer reveal that the 
veteran was suspended from work four times, twice in 1992, 
once in 1997, and once in 1998.  Some of the reports indicate 
that he was suspended due to missing work.

VA outpatient records dated from May 1998 to November 2002 
reveal periodic group treatment for post-traumatic stress 
disorder and anger management.

The veteran submitted a February 22, 2000 statement from his 
treating VA psychologist.  The psychologist stated that the 
veteran had experienced a worsening of post-traumatic stress 
disorder symptomatology over the past year.  She noted that 
the veteran's sleep had decreased from seven to five or less 
hours a night.  She also noted that the veteran's Vietnam 
related nightmares occurred approximately three times per 
week.  She stated that the veteran's anger had increased, and 
had led to the break-up of a 12-year relationship with his 
fiancée.  The psychologist noted that the veteran was 
maintained on psychotropic medication to treat post-traumatic 
stress disorder related anxiety, depression, and sleep 
disturbance, that the veteran attended Anger Management 
groups within the post-traumatic stress disorder clinic, and 
that the veteran's GAF was 55.

The veteran was afforded a VA psychiatric examination in 
April 2000.  The examiner noted that the veteran's file had 
been reviewed before examination of the veteran.  The veteran 
claimed to have limited social activity.  He said that he 
occasionally went to shopping malls, attended church, and 
sometimes went to fast-food restaurants.  The veteran 
reported that he lived alone and that he occasionally visited 
his mother.  The veteran denied any interest in traveling.  
The veteran denied any psychiatric hospitalizations.  He 
indicated that he attended VA post-traumatic stress disorder 
outpatient groups every two weeks.  The veteran reported that 
he drank a fifth of whiskey on weekends, and that he drank 
some nights and evenings to quiet his nerves.  The veteran 
reported that he had been a bus driver for 21 years, and that 
he was still employed full time.  He asserted that it had 
been a rocky time because he had had numerous suspensions for 
conflict on the job and missing work.  He claimed that he 
would get depressed and would miss work.  The examiner noted 
that given the veteran's admitted alcohol abuse, that such 
abuse may have had a role in the veteran's suspensions.  

The veteran asserted that he was not sociable.  He said that 
he had not liked being around others ever since Vietnam.  The 
veteran claimed to sleep poorly, frequently waking up after 
four hours.  He described nightmares about Vietnam and 
awakening from dreams in a cold sweat, afraid and nervous.  
The veteran reported that he would sit up in bed and go for a 
walk until he calmed down.  The veteran did not seem to have 
much trouble going to sleep, but staying asleep had been the 
problem.  The veteran stated that when he saw a Vietnamese he 
was reminded of Vietnam, and that he would feel some degree 
of upset.  

Objectively, the veteran's appearance was neat and his 
hygiene was good.  The veteran was fully oriented.  His 
spontaneous speech was within normal limits.  The veteran 
showed no evidence of cognitive dysfunction, and his level of 
cooperation was good.  The veteran displayed some mild 
dysphoria.  He admitted to sometimes having suicidal thoughts 
and had even made a gesture once, when he put a gun to his 
head, but decided against it.  The veteran denied any visual 
hallucinations.  The veteran did say that he would hear 
voices in his dreams, but those were certainly not what one 
would call auditory hallucinations.  

The veteran reported that he avoided war movies because they 
angered him.  He did not like to talk or think about Vietnam.  
The veteran stated that he avoided fireworks and that he 
stayed home on New Year's Eve.  The veteran asserted that 
wooded areas reminded him of Vietnam, and that he liked to 
avoid them.  The veteran claimed that he was unable to get 
close to others and that he had problems with love feelings.  
The veteran reported that he had lost interest in activities.  
The veteran claimed that he was always angry and that it did 
not take much to set him off.  The veteran said that he felt 
jumpy, watchful and vigilant.  The veteran reported that when 
he went to a restaurant he sat with his back to a wall.  The 
veteran admitted to frequent verbal conflicts on the job.  
The veteran stated that he could not be around people, 
especially if they wanted to talk about Vietnam.  The veteran 
believed that his symptoms had increased, and that he had had 
more problems that he had had a year previously.  The 
examiner noted that the veteran had broken a 12-year 
relationship recently, and that certainly would tend to have 
had a disruptive effect on his psychological functioning.  
The veteran admitted that at times he had been so depressed 
that he had stayed home from work.  He also stated that he 
had had episodes of depression that lasted for up to 10 days.  
During those periods he felt fatigued, unmotivated, blank, 
and lost interest in activities.  The veteran asserted that 
during those times he ate less, slept poorly, had suicidal 
thoughts, and lost interest in sex.  The diagnoses included 
alcohol abuse, post-traumatic stress disorder, and depressive 
disorder.  The examiner indicated that the veteran's trauma-
related symptoms were long standing.  The examiner noted that 
the veteran continued to work full time as a bus driver.  The 
examiner stated that the veteran's post-traumatic stress 
disorder symptoms were mild to moderate in severity.  The 
diagnoses included alcohol abuse, chronic post-traumatic 
stress disorder, and depressive disorder.  The examiner noted 
that the veteran's post-traumatic stress disorder, depression 
and alcohol abuse intermingled and could not be separated for 
GAF purposes.  The examiner believed that a GAF of 59 for the 
veteran's post-traumatic stress disorder and depression was 
appropriate.

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in September 2001.  The veteran testified 
that he had depression, nervousness, panic attacks, 
sleeplessness and anger due to his post-traumatic stress 
disorder.  The veteran asserted that he was depressed every 
day and that he had thought of killing himself.  The veteran 
reported flashbacks.  He testified that he was easily 
angered.  He reported that he participated in group therapy 
at a PTSD clinic, and that he took medication for his nerves 
and for his sleeplessness.

The veteran submitted an October 2001 statement from his 
sister.  She asserted that the veteran had changed when he 
returned from Vietnam.  She said that he had been a happy 
person with lots of friends before Vietnam.  The veteran's 
sister reported that now the veteran had stopped talking to 
her, and that he had seemed to have gone into a shell to hide 
from it all.  

The veteran was afforded a VA examination in February 2003.  
The examiner stated that he had reviewed the veteran's file 
prior to the examination.  The examiner noted that the 
veteran was very somber and quiet throughout the interview.  
The veteran stated that he had been depressed and anxious.  
He also reported an inability to sleep and a hard time 
controlling his temper.  He complained that it was hard for 
him to be around crowds, and that he had a hard time dealing 
with people.  The veteran reported that he avoided loud 
sounds and that he had extremely bad dreams about Vietnam, 
getting blown up, getting shot, having leeches on his body, 
and being in the rice paddies.  The veteran indicated he had 
remarried three years earlier.  The veteran noted that he had 
worked as a bus driver since 1979.  He reported that he had 
had citations for his demonstrations of anger and 
absenteeism, but that he was still employed there.  The 
veteran reported that he no longer used alcohol.

Objectively, the veteran was fully oriented.  He had a pretty 
good memory, although he claimed that he forgot dates and 
appointments.  The veteran reported no psychotic features, 
only prevailing fear of being around people and family.  He 
reported constant memories of Vietnam, had bad dreams about 
being hurt, and of seeing others hurt.  He avoided anything 
that was noisy and avoided wooded areas since he spent so 
much time in the jungles.  He reported that he stayed indoors 
when there were loud noises in the community, such as 
gunshots or firecrackers.  The veteran asserted that he was 
always checking doors and making sure where he was at all 
times.  The veteran stated that when depressed he did not 
want to be around people and that he had felt suicidal in the 
past.  The veteran noted that he attended the PTSD clinic and 
anger management therapy.  The veteran reported that he 
received medicine for sleep, anxiety, and depression, but 
that he had not been taking his medications for awhile.  The 
diagnosis was post-traumatic stress disorder.  The examiner 
considered the veteran's GAF score to be 70.  The examiner 
believed that 70 was appropriate because even though the 
veteran was not taking his medications, the veteran was able 
to live in his family unit with some pleasure and trust of 
his wife, and the veteran was fully employed despite his 
having had some disciplinary actions.

The veteran submitted another letter from his treating VA 
psychologist in May 2003.  The psychologist stated that the 
veteran had participated in PTSD treatment for several years 
and that he continued to experience significant PTSD 
symptoms.  She noted that the veteran exhibited significant 
social impairment, including no friends or regular social 
interactions.  She further noted that though the veteran 
maintained employment, he had been reprimanded three times 
because of anger or difficulty following directions.  The 
psychologist stated that the veteran currently experienced 
significant symptoms of PTSD as well as impairment in social 
and occupational functioning due to PTSD symptoms.

A 10 percent evaluation for post-traumatic stress disorder 
contemplates occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation for post-traumatic 
stress disorder contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation for 
post-traumatic stress disorder contemplates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

In this case the medical evidence prior to February 22, 2000 
indicates that the veteran had sad feelings, intrusive 
thoughts, irritability, social isolation, outbursts of anger, 
aggressive behavior, and hypervigilance.  The examiner noted 
that the veteran's had a GAF of 61.  The examiner explained 
that the GAF of 61 was based on reduced social functioning 
and mild post-traumatic stress disorder symptomatology.  
While the veteran has asserted that he was suspended from 
work during this time due to post-traumatic stress disorder, 
the personnel records do not show that the suspensions were 
due to post-traumatic stress disorder.  Later VA medical 
records note that the veteran's work absences could have been 
due to alcohol abuse.  Furthermore, at his March 1998 VA 
examination, the veteran reported that he was satisfied with 
his job and he denied having had any significant troubles on 
his job.  Accordingly, the Board finds that the medical 
evidence prior to February 22, 2000 only shows mild symptoms 
of post-traumatic stress disorder.  The veteran did not have 
such occupational and social impairment such that he met the 
criteria for a 30 percent rating.  Since the medical evidence 
prior to February 22, 2000 indicates that the veteran more 
nearly met the criteria for a 10 percent rating for post-
traumatic stress disorder, an increased initial rating in 
excess of 10 percent for post-traumatic stress disorder, 
prior to February 22, 2000, is not warranted.

With respect to the period from February 22, 2000, the 
medical evidence is more conflicting as to the severity of 
the veteran's post-traumatic stress disorder.  These records 
show GAF scores ranging from 55 to 70.  A GAF of 55 
contemplates moderate symptoms with moderate difficulty 
social and occupational functioning such as few friends, and 
conflicts with peers or co-workers.  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM IV).  Furthermore, the 
veteran's treating psychologist stated that the veteran had 
significant social impairment including no friends and no 
regular social interactions.  Accordingly, the Board is of 
the opinion that the veteran's symptoms from February 22, 
2000 more nearly meet the criteria for a 50 percent rating 
for post-traumatic stress disorder.  However, the veteran 
does not exhibit near-continuous panic or depression 
affecting the ability to function independently, 
appropriately or effectively.  Furthermore he is fully 
employed.  While the veteran has reported suspensions at 
work, he has not been shown to have had a suspension since 
1998.  Additionally, the veteran was noted to have a GAF of 
70 on VA examination in February 2003.  However, on VA 
examination in February 2003, the veteran reported he had 
remarried three years earlier.  Accordingly, the Board is of 
the opinion that the veteran has not met the criteria for a 
rating in excess of 50 percent since February 22, 2000.  

The Board notes that in an October 2003 informal hearing 
presentation, the veteran's representative asserted that the 
February 2003 VA psychiatric examination was inadequate, and 
requested that the veteran be provided a new examination.  A 
review of the February 2003 examination report reveals that 
the examiner reviewed the veteran's medical history in the 
claims file.  The report provides a detailed account of the 
veteran's history, it provides a detailed description of the 
veteran's complaints, and provides a detailed description of 
the veteran's objective symptoms.  The VA examiner then 
provided a GAF score for the veteran's post-traumatic stress 
disorder and provided the reasons and bases for assigning 
that score.  Accordingly, the Board concludes that, contrary 
to the representative's assertions, the February 2003 VA 
psychiatric examination report is thorough and completely 
adequate for rating purposes. 

As noted above, the Board finds that the veteran did not meet 
the requirements for a rating in excess of 10 percent at any 
time prior to February 22, 2000.  The Board also finds that 
the veteran did not meet the requirements for a rating in 
excess of 50 percent at any time subsequent to February 22, 
2000.  Accordingly, the veteran is only entitled to an 
initial rating of 10 percent prior to February 22, 2000, and 
a staged rating of 50 percent from February 22, 2000.  See 
Fenderson v. West, 12 Vet. App 119 (1999).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder prior to February 22, 2000 is 
denied.

Entitlement to an initial staged rating of 50 percent for 
post-traumatic stress disorder is granted from February 22, 
2000, subject to the law and regulation governing the award 
of monetary benefits.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



